Exhibit 10.5(q)
[FHN LOGO]

NOTICE OF GRANT
 

Performance Restricted Stock Units

____________________ [name of recipient]

You have been granted Performance Restricted Stock Units PRSUs) of First Horizon
National Corporation as follows:

DATE OF GRANT:   PERFORMANCE PERIOD:   Fiscal year _____ VESTING DATE OF PRSUS:
  DETERMINATION DATE:   Expected to occur in Q1 _____  GOVERNING PLAN:  2003
Equity Compensation Plan

     Your PRSU award recognizes your leadership and performance within the
organization. This PRSU award is granted under the Governing Plan specified
above, and is governed by the terms and conditions of that Plan and by policies,
practices, and procedures (“Procedures”) of the Compensation Committee (that
administers the Plan) that are in effect from time to time during the
performance period.
     There is no specific number of PRSUs granted initially. The maximum number
of shares will be ______. The number of PRSUs covered by this award will be
determined based on performance during the Performance Period, coupled with the
Committee’s exercise of negative discretion, all as provided in Exhibit A to
this Notice.
     This PRSU award involves two steps. First, on the “determination date,” the
Committee will determine the final number of PRSUs granted. That determination
will be made following the performance period, and you must satisfy all vesting
conditions during that period. Second, if the number of PRSUs is determined to
be more than zero, you must continue to satisfy all vesting conditions through
the vesting date. The number of PRSUs so determined cannot exceed the maximum
share number specified above. If the number so determined is zero, then this
award shall expire without any payment to you.
     This PRSU award is subject to possible forfeiture in accordance with this
Notice, the Plan, and the Committee’s Procedures. For this award: (a) forfeiture
generally will occur immediately upon termination of employment — you must
remain continuously employed by FHNC or one of its subsidiaries through the
close of business on the vesting date; but (b) if your termination of employment
occurs after the performance period is completed because of your death or
permanent disability, this award will vest immediately or, if the number of
PSRUs has not been determined, will vest immediately after the Committee
determines the final number of PSRUs. One effect of clause (a) is that
retirement unrelated to permanent disability normally results in the immediate
forfeiture of unvested PRSUs. The Compensation Committee reserves the right, in
its sole discretion, to accelerate vesting; no employee has any right to receive
acceleration.
     PRSUs are not shares of stock and are not transferable. Each PRSU that
vests will result in one share of FHNC common stock being issued to you, or the
fair market value of one share of stock being paid to you in cash, subject to
withholding for taxes. PRSUs generally are payable in cash at vesting or in the
next payroll  cycle.  However,  if at the time

of vesting you do not fully meet FHNC’s share ownership guideline, PRSUs that
vest will be paid 75% in shares and 25% in cash until you satisfy FHNC’s share
ownership guidelines, and the excess (if any) will be paid 100% in cash.
     Prior to the determination date, your award will accrue no dividends or
dividend equivalents. After the determination date, your PRSUs will accrue cash
dividend equivalents. From the determination date until the vesting date,
dividend equivalents accumulate (without interest) as if each PRSU were an
outstanding share. To the extent that PRSUs vest, the accumulated dividend
equivalents associated with vested PRSUs will be paid in cash at vesting or in
the next payroll cycle. Dividend equivalents associated with forfeited PRSUs
likewise are forfeited. After the determination date, stock splits and stock
dividends will result in a proportionate adjustment to the number of PRSUs as
provided in the Plan.
     Vesting is a taxable event for you. Your withholding and other taxes will
depend upon FHNC’s stock value on the vesting date and the amount of dividend
equivalents paid to you. As of the date of grant, the Committee’s Procedures
provide that FHNC will withhold cash and (to the extent cash is insufficient)
shares at vesting in the amount necessary to cover your required withholding
taxes; however, the Procedures may be changed at any time. You are not permitted
to make any election in accordance with Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in your gross income for federal income tax
purposes the value of this PRSU award this year. If you make a Section 83(b)
election, it will result in the forfeiture of your PRSU award. FHNC reserves the
right to defer payment of PRSUs if that payment would result in a loss of tax
deductibility.
Questions about your PRSU grant?
     Important information concerning the Governing Plan and this PRSU award is
contained in a prospectus. Copies of the current prospectus (including all
applicable supplements) are delivered separately, and you may request a copy of
the Plan or prospectus at any time. If you have questions about your PRSU award
or need a copy of the Governing Plan, the related prospectus, or the Committee’s
current administrative procedures, contact the Executive Compensation Manager,
_______________, at (901) 523-__________. For all your personal stock incentive
information, visit the My Stock Options website in the Managing Your Money
section of FirstNet.



[Managing Your Money logo]

--------------------------------------------------------------------------------





EXHIBIT A

Performance Restricted Stock Units (PRSUs) Performance Criteria
Fiscal [year] Performance Period

Basic Calculation Framework for Determining Number of PRSUs



The number of PRSUs will be determined by the Committee after the performance
period in accordance with the following formula:

[PRSU Number] = ([Adjusted MIP Dollars] - [$4,000,000])/[Share Value]

Definitions and Related Provisions

PRSU Number — The number of PRSUs covered by this award will be determined by
the Committee on the determination date in accordance with this Exhibit and the
award notice. The number of PRSUs will be rounded down to the nearest whole
share. The number will not be less than zero and may not exceed the maximum
number of PRSUs specified in the award notice.

Adjusted MIP Dollars — Adjusted MIP Dollars is your MIP Dollars (defined below)
adjusted by the Committee through the exercise of negative discretion under the
Governing Plan and this award. MIP Dollars is that number of dollars calculated
to be payable to you under the 2002 Management Incentive Plan (“MIP”) for the
year_____ before the Committee’s exercise of negative discretion under the 2002
MIP and the terms of your _____ [year] MIP bonus award. In other words, the
number of Adjusted MIP Dollars for purposes of this award is determined first by
the same formulas, data, and required numerical, accounting, and other
adjustments specified in, or in accordance with, the MIP and/or your _____
[year] bonus award under that plan and is then subject to discretionary
reduction (adjustment) by the Committee at the time of making the final
determination of PSRUs on the determination date, through the exercise of
negative discretion under the Governing Plan and this award. Negative discretion
exercised in connection with this award to determine your Adjusted MIP Dollars
may, but need not be, exercised in the same manner as negative discretion is
exercised under the MIP and/or your _____ [year] bonus opportunity under that
plan. Your Adjusted MIP Dollars as determined under this award must exceed $4
million in order for this award to have any value to you.

Share Value — The fair market value (as defined in the Governing Plan) of a
share of FHNC common stock on the determination date.

Once the final number of PSRUs is determined on the determination date and
communicated to the award recipient in writing, the number no longer is subject
to negative discretion. If the Committee makes its determinations on more than
one date, the determination date is the day the last determination is made.

All determinations shall be made by the Committee unless otherwise expressly
provided in the award notice, including this Exhibit. The Committee or, in the
case of administrative matters, the Total Rewards Manager, has the power to
interpret, apply, and administer the provisions of this award.

--------------------------------------------------------------------------------